Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Felig, J.), rendered August 2, 1988, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant has failed to preserve for appellate review Ms claims that the court’s marshaling of the evidence and its charge on identification deprived Mm of a fair trial (see, CPL 470.05 [2]). In any event, we find the contentions to be without merit.
We have considered the defendant’s remaining contentions contained in Ms supplemental pro se brief, including Ms claim that the sentence is excessive, and find them to be without merit. Eiber, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.